Citation Nr: 0716484	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a back condition.  


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  There is no evidence of any back problems during active 
duty service; or within one year of separation from active 
duty.


CONCLUSION OF LAW

A back disability was not incurred during active duty 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2003.  Those letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran provide information 
regarding his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
adverse decision in this, failure to inform the veteran of 
Dingess requirements is harmless error.

Laws & Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection may be presumed when the evidence shows 
that a veteran had certain chronic disease(s), including 
arthritis, which became manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, the veteran contends that his back pain and 
diagnosed degenerative changes in the lumbar spine are due to 
an in-service injury that was sustained during his World War 
II service.  The Board has considered his contention, but 
finds however, that the preponderance of the evidence is 
against the claim. 

In this regard, the veteran's service medical records reflect 
that in December 1944, he sustained second degree flash burns 
over the back from the belt line to the neck resulting from 
an explosion of gasoline while burning trash.  On hospital 
admission, it was indicted that he had "some small blisters, 
but no more than a 2nd degree burn."  He was hospitalized for 
two weeks and was discharged to duty with epidermis noted to 
be in good condition with few persistent pyogenis lesions.  
The separation physical examination report was normal in all 
aspects, with notations of burns of the back in November 
1944.  

In a June 1946 rating decision, the RO granted service 
connection for burn scars of the right arm and shoulder and 
assigned a noncompensable evaluation, which is still in 
effect.  In a consolidated rating decision dated in October 
1947, the RO continued the noncompensable rating for 
residuals of burn scars of the right arm and shoulder and 
denied service connection for claimed right arm and shoulder 
pain as not demonstrated during service.  The Board notes 
that there is no evidence of any back problems noted within 
the first year following the veteran's separation from 
military service in 1946.  

In an October 1984 statement from the veteran's treating 
private physician, it was noted that the veteran had been 
treated for ongoing back problems with radiculopathy from 
1975 to 1984.  Radiographic evidence showed degenerative 
changes in the lumbar spine with suspicion of narrowing of 
the spinal canal and bone spur formation of the left femur 
head.  

In August 2002, the veteran claimed an increased rating for 
burn scars to the back.  He underwent VA examination in 
November 2002 by a physician's assistant who did not have the 
claims file for review prior to the examination.  However, 
the purpose of the examination was to determine the current 
nature and severity of his burn scar residuals.  The examiner 
noted that the veteran had chronic and recurrent severe back 
pain in the lumbar region with radiculopathy into the 
bilateral legs.  In a December 2002 rating decision, the RO 
continued the noncompensable rating for burn scars.  

In December 2002, the veteran filed a claim for service 
connection for a back disorder.  He reported that the 
gasoline explosion caused him to be thrown backwards about 
20-feet, landing on his back.  Since that incident, the 
veteran claimed that he had continuous back problems.  He 
submitted a March 2003 statement from his treating physician, 
Dr. R. who stated, "patient sustained flash burns (2°) over 
entire back from beltline to neck on 12-8-1944, while burning 
trash - gasoline exploded.  Pt. States (but records do not 
make any mention) that he was thrown about '20 feet' by the 
explosion."  The physician opined that "if the patient was 
thrown 20-feet by the explosion, it is possible this could 
have accelerated the spondylosis and generalized disc 
disease, as well as the degenerative/hypertrophic changes."  

In a December 2002 magnetic resonance imaging (MRI) report, 
it was noted that the veteran had multilevel spondylosis with 
generalized disc disease and hypertrophic changes of the 
posterior elements with resultant spinal stenosis throughout 
the lumbar spine.  

In this case, the medical opinion of March 2003 statement of 
from Dr. R. offers that the veteran's spondylosis and 
generalized disc disease with degenerative changes of the 
lumbar spine, could have been aggravated by the explosion, 
"if the patient was thrown 20 feet by the explosion."  
However, the physician was careful to note that the service 
medical records made no mention of the veteran being thrown 
20 feet, and indicated that if this were true, then it was 
possible that this could have "accelerated" the back 
pathology.  Thus, Dr. R. placed limitations on his opinion, 
and resulted to speculation, indicating that if the events 
were as claimed by the veteran, then a possibility (as 
opposed to a probability) existed that the back disorder was 
due to service.  The Board finds that this opinion has 
limited probative value, as it is speculatory.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have " is not probative).  

The Board notes further that the veteran has provided written 
statements indicating that in addition to burn scars, he 
injured his back from the in-service gasoline explosion while 
burning trash.  He reported having a history of back problems 
since leaving military service and that evidence of this 
treatment is unavailable since the healthcare providers who 
treated him are now deceased.  The veteran also provided a 
lay statement from his brother that he suffered from back 
problems since the in-service gasoline explosion.  There is 
no evidence of any intervening causes for the veteran's back 
problems.  

The Board has considered statements from the veteran and his 
brother that attest to observations of the veteran's back 
problems and finds them to be of little probative value.  As 
lay people, the veteran and his brother, lack the medical 
expertise to provide a medical opinion regarding the date of 
onset and etiology of the currently diagnosed spondylosis 
with degenerative changes in the lumbar spine.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  

As there is no evidence that additional back injury beyond 
flesh burns was incurred in service, the veteran must show 
that a current chronic disease involving his back, manifested 
at least one year following separation from service.  The 
first recorded manifestation of a back disorder is in an 
October 1984 letter from a private healthcare provider in 
which it was noted that the veteran was treated for radiating 
low back pain from 1975 to 1984.  Even if the Board 
acknowledges that the veteran had back problems as early as 
1975, this is almost 30 years after service.  Moreover, there 
is no competent medical evidence in the record to show that a 
current low back disorder manifested during service.  
Therefore, service connection on a presumptive basis is not 
warranted.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a back 
disorder have not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine. However, as the preponderance of the evidence 
is against the veteran's claims, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a back disability is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


